                  Case 4:18-cv-05080-JST Document 98 Filed 10/07/19 Page 1 of 1
_\


          Name: Michael B. Rothenberg
          Address: 712 Bryant St, Unit 6
      2
          San Francisco CA 94107
      3   Phone Number:(415) 761 -1062
      4   E-mail Address: mrothenberg@rothenberg .co

      5   ProSe

      6
                                    UNITED STATES DISTRICT COURT
      7                           NORTHERN DISTRICT OF CALIFORNIA
      8                                                 ) Case Number:     18-cv-05080-JST
          SECURITIES AND EXCHANGE                       )
      9   COMMISSION,                                   ) [PROPOSED] ORDER GRANTING
                                                        ) MOTION FOR PERMISSION FOR
     10                             Pla intiff,         ) ELECTRONIC CASE FILING
                                                        )
     ll           vs.                                   )   D ATE:
                                                        )   T IME:
     12                                                 )   COURTROOM:
          MICHAEL B. ROTHENBERG , et al.,
                                                        )   JUDGE:
     J3                                                 )
                                    Defendant.          )
     14

     15
                  The Court has considered the Motion for Permiss ion for Electronic Case Filing. Findin
     16
          that good cause exists, the Motion is GRANTED.
     17

     18
                  IT IS SO ORD ERED.
     19

     20
                  DATED: October 7, __
                         __________ 2019
     21

     22                                                       United States District/Magistrate Judge

     23
     24

     25

     26

     27

     28
